                                                                                      JS-6



 1    RUSSELL I. GLAZER (SBN 166198)
      Email:     rglazer@troygould.com
 2    ANNMARIE MORI (SBN 217835)
      Email:     amori@troygould.com
 3    TROYGOULD PC
      1801 Century Park East, 16th Floor
 4    Los Angeles, CA 90067-2367
      Telephone: (310) 553-4441
 5    Facsimile: (310) 201-4746
 6    Attorneys for Plaintiffs
      Broadcast Music, Inc.; Merjoda Music, Inc.;
 7    Cinderful Music; SONY/ATV Songs LLC; Fall
      Out Boy Inc. d/b/a Chicago X Softcore Songs;
 8    McMoore McLesst Publishing
 9                                       UNITED STATES DISTRICT COURT
10                                  CENTRAL DISTRICT OF CALIFORNIA
11
12 BROADCAST MUSIC, INC.;                                Case No. 2:17-cv-08597-DSF-(PJW)
   MERJODA MUSIC, INC.;
13 CINDERFUL MUSIC;            ORDER ON JOINT STIPULATION TO
   SONY/ATV SONGS LLC;         DISMISS WITH PREJUDICE
14 FALL OUT BOY INC. d/b/a
   CHICAGO X SOFTCORE SONGS;   Assigned to: Hon. Dale S. Fischer
15 MCMOORE McLESST PUBLISHING,
                                                         Complaint Filed: November 28, 2017
16                         Plaintiffs,
17            v.
18 VICTORY ENTERTAINMENT, INC.
     d/b/a V.I.P. SHOWGIRLS and
19 ARSHAVIR KHACHIKIAN,
     individually,
20
                           Defendants.
21
22
23
24
25
26
27
28

                                               ORDER ON JOINT STIPULATION TO DISMISS WITH PREJUDICE
     03202-0063 326406.1
 1            Plaintiffs, Broadcast Music, Inc.; Merjoda Music, Inc.; Cinderful Music;
 2 SONY/ATV Songs LLC; Fall Out Boy Inc. d/b/a Chicago X Softcore Songs; McMoore
 3 McLesst Publishing (collectively, “Plaintiffs”), and Defendant Arshavir Khachikian, jointly
 4 submitted a stipulation re dismissal with prejudice.
 5            Good cause appearing therefor, IT IS HEREBY ORDERED:
 6            (1)      The claims and causes of action alleged against Defendant are hereby
 7 dismissed WITH PREJUDICE.
 8            (2)      The Court will retain jurisdiction to enforce the Settlement Agreement.
 9            IT IS SO ORDERED.
10 DATED: March 11, 2019
11
                                                  Honorable Dale S. Fischer
12                                                UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ORDER ON JOINT STIPULATION TO DISMISS WITH PREJUDICE
     03202-0063 326406.1
